            Case 1:11-cr-00443-NONE Document 115 Filed 12/23/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:11-CR-00443-NONE
12                                Plaintiff,             STIPULATION AND ORDER REGARDNG
                                                         STATUS CONFERENCE
13                           v.
                                                         DATE: December 29, 2020
14   ALBERT HOOD                                         TIME: 2:00 P.M.
                                                         COURT: Hon. Barbara A. McAuliffe
15                                Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:
20          1.     By previous order, this matter was set for status on December 29, 2020.

21          2.     By this stipulation, initiated by the defense, the parties stipulate that the status conference

22 may be continued to January 14, 2021, to allow time for defense investigation, review of discovery, and

23 settlement discussions.

24          IT IS SO STIPULATED.

25

26

27

28

                                                          1
30
           Case 1:11-cr-00443-NONE Document 115 Filed 12/23/20 Page 2 of 2

     Dated: December 22, 2020                           MCGREGOR W. SCOTT
 1                                                      United States Attorney
 2
                                                        /s/ ANTONIO J. PATACA
 3                                                      ANTONIO J. PATACA
                                                        Assistant United States Attorney
 4

 5
     Dated: December 22, 2020                           /s/ MIKE MCKNEELY
 6                                                      MIKE McKNEELY
 7                                                      Counsel for Defendant
                                                        Albert Hood
 8

 9                                              ORDER

10         IT IS SO ORDERED that the status conference is continued from December 29, 2020, to January
11 14, 2021, at 2:00 p.m. before Magistrate Judge Erica P. Grosjean.

12

13
     IT IS SO ORDERED.
14

15     Dated:    December 22, 2020                       /s/ Barbara   A. McAuliffe        _
                                                  UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    2
30
